Citation Nr: 0426496	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
1998, for entitlement to service connection of degenerative 
joint disease of the right knee.

2.  Entitlement to an increased rating for residuals of 
degenerative joint disease of the right knee, currently rated 
as 20 percent disabling, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Sandra E. Booth


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Army 
from May 1968 to March 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the veteran was granted service 
connection for degenerative joint disease of the right knee 
and assigned a 20 percent rating under Diagnostic Codes 5010-
5262, effective from November 9, 1998.  In June 1999, the 
veteran filed a Notice of Disagreement (NOD), which requested 
an increased rating to assigned for his right knee disability 
as well as claimed entitlement to an effective date prior to 
November 9, 1998, for service connection of degenerative 
joint disease of the right knee.  The veteran filed a formal 
appeal for these claims in August 1999.    

In a December 2000 decision, the Board denied the veteran's 
claims for entitlement to an effective date prior to November 
9, 1998, for service connection of degenerative joint disease 
of the right knee as well as entitlement to an increased 
rating for residuals of degenerative joint disease of the 
right knee.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In an August 2001 Order, the CAVC vacated and remanded the 
Board's December 2000 decision.  It was noted in the May 2001 
Appellee Motion for Remand and to Stay Proceedings that a 
remand was required for action consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. 
seq. (West 2002) as well as Holliday v. Principi, 14 Vet App. 
280 (2001) and Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   

In a May 2002 decision, the Board again denied the veteran's 
claims for entitlement to an effective date prior to November 
9, 1998, for service connection of degenerative joint disease 
of the right knee as well as entitlement to an increased 
rating for residuals of degenerative joint disease of the 
right knee.  The veteran again appealed the Board's decision 
to the CAVC.  In a March 2003 Order, the CAVC vacated the 
Board's May 2002 decision and remanded the veteran's claims 
to the Board.  It was noted in the March 2003 Joint Motion 
for Remand that a remand was required for action consistent 
with the Veteran's Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002) as well as Quartuccio 
v. Principi, 16 Vet App. 183 (2002), DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).   

In August 2003, the Board remanded the veteran's claims in 
order to identify treatment providers for the veteran's 
service-connected right knee disability, to obtain an 
adequate VA examination report, and for actions consistent 
with the VCAA.   


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2. The veteran's claim for entitlement to service connection 
for degenerative joint disease of the right knee was received 
by the RO on November 9, 1998.

3.  The veteran's claim for entitlement to service connection 
for degenerative joint disease of the right knee was granted 
by the RO in April 1999.  A disability rating of 20 percent 
was assigned for the veteran's right knee disability, 
effective from the date of the veteran's claim on November 9, 
1998.

4.  Degenerative joint disease of the right knee is 
manifested by complaints of right knee pain, arthritis, 
stiffness, grinding, swelling, popping, locking, crepitus, 
and tenderness, without limitation of extension of 10 degrees 
or of flexion to 45 degrees, genu recurvatum, impairment of 
the tibia and fibula (malunion or nonunion), dislocation or 
removal of semilunar cartilage, recurrent subluxation or 
lateral instability, or ankylosis of the joint.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date 
prior to November 9, 1998 for the grant of entitlement to 
service connection for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 5101, 5110, 
7722 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2003).

2.  The schedular criteria for an increased disability rating 
in excess of 20 percent for residuals of degenerative joint 
disease of the right knee are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010-5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier than November 9, 
1998 - Service Connection of Degenerative Joint Disease of 
the Right Knee

In an April 1999 rating decision, the RO granted entitlement 
to service connection for degenerative joint disease of the 
right knee and assigned a 20 percent rating under Diagnostic 
Codes 5010-5262, effective from November 9, 1998.  In June 
1999, the veteran filed a Notice of Disagreement (NOD), which 
claimed entitlement to an effective date prior to November 9, 
1998, for service connection of degenerative joint disease of 
the right knee.  The veteran filed a formal appeal for this 
claim in August 1999.

The veteran contends that he is entitled to an effective date 
prior to November 9, 1998, for the grant of service 
connection for degenerative joint disease of the right knee.  
In addition, the veteran contended that he did all he knew to 
do concerning completing paperwork and applying for 
disability benefits at the time of his discharge from active 
service in March 1970.

The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2003); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Generally, for a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2003).

Evidence of record shows that the veteran did not file a 
claim for entitlement to service connection for a right knee 
disability within one year after his separation from active 
service.  In this case, the veteran also does not allege that 
a claim, formal or informal, was filed any earlier.  Evidence 
of record establishes that the RO received the veteran's 
initial claim of entitlement to service connection for a 
right knee disability on November 9, 1998.  There is no 
documentation in the record establishing that the veteran 
submitted a prior claim, formal or otherwise, for the same 
disability at any time prior to November 9, 1998.  

The effective date for service connection based on an 
original claim is not based on the date the condition began 
and cannot be any earlier than date of receipt of claim. See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA."). The veteran did not submit any 
claim for VA benefits at any time before he filed the service 
connection claim on November 1998, which was more than one 
year after his separation from active service.  The Board 
concludes that an effective date earlier than November 9, 
1998, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).

The Board acknowledges the veteran's assertion in his June 
1999 NOD that he did all he "knew to do concerning paper 
work and the claim procedures" upon separation from active 
service in March 1970.  The veteran further contended that he 
claimed a right knee injury specifically in both an August 
1967 and a February 1970 Standard Form 89 - Report of Medical 
History reports.  In addition, it was noted that his right 
knee injury was confirmed by a February 1970 examination 
performed during service.  The veteran maintains that he had 
completed the necessary paperwork to file a claim for 
disability benefits.  It is his contention that he is 
entitled to service connection for degenerative joint disease 
of the right knee effective back to the day after his 
separation from active service on March 4, 1970.      

VA has a duty to assist a claimant in developing facts 
pertinent to a claim, but it is the claim who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 
38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2003).  VA 
is under no legal obligation to personally notify every 
potential claimant of his possible entitlement to VA 
benefits.  See Hill v. Derwinski, 2 Vet. App. 451 (1991).

The provisions of 38 U.S.C.A. § 7722, as interpreted by the 
Court, require VA to inform individuals of their potential 
entitlement to VA benefits when (1) such individuals meet the 
statutory definition of "eligible veteran" or "eligible 
dependent," and (2) VA is aware or reasonably should be aware 
that such individuals are potentially entitled to VA 
benefits.  Although VA does have a duty to notify veterans of 
their apparent eligibility for benefits, this duty does not 
establish a basis for a retroactive effective date for 
service connection.  See 38 U.S.C.A. § 7722 (West 2002); 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (VA has a 
duty to inform individuals of their eligibility for VA 
benefits); VAOGCPREC 17-95 (1995) (a failure by VA to inform 
individuals of their eligibility cannot create a basis for 
awarding retroactive benefits except insofar as a court or 
the Secretary may direct assignment of an earlier effective 
date on an equitable basis).

In VAOGCPREC 17-95, VA General Counsel held that the 
notification requirements currently in 38 U.S.C.A. § 7722 
(previously in 38 U.S.C.A. § 241) have been in effect since 
March 26, 1970, and do not apply retroactively to any period 
prior to that date.  It was also held that a failure by VA to 
provide the notice required by 38 U.S.C.A. § 7722 may not 
provide a basis for awarding retroactive benefits in a manner 
inconsistent with express statutory requirements, except 
insofar as a court may order such benefits pursuant to its 
general equitable authority or the VA Secretary may award 
such benefits pursuant to his equitable-relief authority 
under 38 U.S.C.A. § 503(a) (West 2002).    

In this case, the veteran was released from active service on 
March 4, 1970, shortly before the provisions of 38 U.S.C.A. 
§ 241 (now 38 U.S.C.A. § 7722) became effective on March 26, 
1970.  Unfortunately, based on the provisions discussed 
above, a failure to notify the veteran of his potential 
eligibility for VA benefits does not provide a basis for a 
retroactive effective date for the grant of service 
connection for his right knee disability.    

The veteran's contentions are insufficient to confer 
entitlement to the benefit sought on appeal.  Statutory and 
regulatory provisions are clear.  An effective date of an 
award of disability compensation based on an original claim 
may not be prior to the date of receipt of the claim, unless 
such claim is received within the initial year following 
separation from active service.  Based on the evidence of 
record discussed above, the Board concludes that the criteria 
for entitlement to an effective date prior to November 9, 
1998, for a grant of entitlement to service connection for 
degenerative joint disease of the right knee, have not been 
met.  Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for entitlement to 
an effective date prior to November 9, 1998, for entitlement 
to service connection for degenerative joint disease of the 
right knee is not warranted.

II.  Entitlement to Increased Rating - Right Knee 
Degenerative Joint Disease  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2003).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's degenerative joint disease of the right 
knee.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted a distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection. In this claim, the RO assigned a 20 percent 
rating under Diagnostic Codes 5010-5262, effective from the 
date of claim on November 9, 1998.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire time of the claim and consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran contends that an increased evaluation should be 
assigned for his service-connected degenerative joint disease 
of the right knee.  After a review of the evidence, the Board 
finds that the evidence does not support the assignment of an 
increased rating for his right knee disability.

Initially, the current 20 percent disability evaluation was 
assigned under Diagnostic Codes 5010-5262.  The April 1999 
rating decision apparently assessed the degree of disability 
resulting from the degenerative joint disease of the right 
knee as "moderate" and assigned the 20 percent evaluation 
using Diagnostic Code 5262, which provides for a 20 percent 
for impairment of the tibia and fibula, malunion of the tibia 
and fibula with moderate knee or ankle disability.  The 
motion granted by the Court in March 2003 specifically stated 
that remand was required for the Board to adequately consider 
and discuss all potentially relevant diagnostic codes, in 
particular, whether the veteran was entitled to a higher 
disability evaluation under Diagnostic Code 5259.  This will 
be discussed below.  

The Board notes, however, that the diagnostic codes used to 
evaluate the veteran's right knee disability in the May 2004 
rating decision were listed as Diagnostic Codes 5010-5260.  
The May 2004 supplemental statement of the case (SSOC) 
indicated that the April 1999 rating decision was 

clearly erroneous in assigning a 20 
percent evaluation under Diagnostic Code 
5262 for tibia and fibula impairment with 
nonunion or malunion as the service 
connected knee [disability] is 
degenerative joint disease, right knee, 
secondary to prior right knee injury and 
meniscectomy, not fracture or malunion of 
the tibia, fibula.  The rating schedule 
has other, more appropriate, diagnostic 
codes related to painful, limited motion 
of the knee.

The SSOC also specifically indicated that the original 20 
percent evaluation was not warranted and that a 10 percent 
rating based on "slight limitation of motion, painful 
motion" was more appropriate under a diagnostic code for 
arthritis or removal of cartilage, symptomatic.  Nonetheless, 
the current 20 percent rating remains in effect.  The 
veteran's service-connected degenerative joint disease of the 
right knee is now rated as 20 percent disabling under 
Diagnostic Codes 5010-5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260 (2003).  Normal range of 
extension of the knee is to 0 degrees and normal range of 
flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, 
Plate II (2003). 

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).  

In this case, the veteran already has a compensable 20 
percent rating.  Diagnostic Code 5003, itself, provides for a 
20 percent rating with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Service connection 
is only in effect for degenerative joint disease of the right 
knee.  Consequently, as the disability does not involve two 
or more joints (see 38 C.F.R. § 4.45(f) for the definition of 
major joints and groups of minor joints), the veteran cannot 
be assigned a 20 percent rating using Diagnostic Code 5003 
alone.  

As for limitation of motion, limitation of flexion of the leg 
is rated 30 percent at 15 degrees, 20 percent at 30 degrees, 
10 percent at 45 degrees, and noncompensable at 60 degrees.  
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable at 5 degrees. Diagnostic 
Code 5261.  The veteran's range of motion of the right knee 
joint, however, does not approximate either limitation of 
flexion at 45 degrees or limitation of extension at 10 
degrees, as described in any of the medical records or 
reports.  Consequently, neither a higher nor a separate 
compensable rating would be supported by either of these 
diagnostic codes.

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's right knee disability to 
the extent that would support the assignment of an increased 
rating.  In the January 2004 VA examination report, the 
examiner detailed that the veteran had some slight pain with 
range of motion of the right knee secondary to the crepitus.  
In addition, the Board acknowledges that the January 2004 VA 
examiner opined that the veteran "could definitely have pain 
that limits his range of motion as well as his functionality 
on a day-to-day basis".  However, the examiner also opined 
that "there is not degree of limitation of motion that can 
be predicted with any degree of medical certainty" and 
specifically noted that veteran did not have any current 
instability, weakened movement, incoordination, effusion, 
locking, or subluxation of the right knee during the 
examination.  The examiner did state that there probably 
could be excess fatigability in the veteran's right knee 
after significant periods of walking.  After considering the 
effects of the pain and fatigability, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

A separate rating for arthritis can also be assigned based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59, 
which states that painful motion with joint or periarticular 
pathology is entitled to at least the minimum compensable 
rating for the joint.  See also VAOPGCPREC 9- 98, footnote 1; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
medical evidence has shown complaints of slight painful 
motion, and the veteran's pain must be considered in 
evaluating his service-connected right knee disability.  
Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected disability.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The veteran's complaints are 
plausible in light of the fact that the competent medical 
evidence of record also shows objective evidence of 
degenerative changes in the right knee.  However, in this 
case, the veteran has already been assigned a 20 percent 
disability rating in part under Diagnostic Code 5010 based on 
arthritis with painful motion.  See 38 C.F.R. § 4.59 (2003); 
VAOPGCPREC 9-98.  In addition, it is noted in the medical 
evidence of record discussed above that the veteran has 
normal alignment as well stability in his right knee joint.  
Thus, the current 20 percent rating is based on the painful, 
limited motion, and a separate rating could not be assigned 
for the same manifestations.  See 38 C.F.R. § 4.14.

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  Several of 
these diagnostic codes are simply not applicable to the 
veteran's service-connected right knee disability of 
degenerative joint disease.  It is neither contended nor 
shown that the service-connected disability involves 
ankylosis (Diagnostic Code 5256) or genu recurvatum 
(Diagnostic Code 5263).  In addition, as noted in the most 
recent SSOC, although the veteran's disability was initially 
rating using Diagnostic Code 5262, the veteran does not have 
impairment of the tibia and fibula (malunion or nonunion).  
None of the evidence of record -- including examination 
reports, treatment records, or X-ray reports -- shows that 
the veteran has malunion or nonunion of the tibia and fibula.  

The veteran's service medical records show that the veteran's 
August 1967 pre-induction examination report did not 
reference a right knee disability.  However, on the veteran's 
Report of Medical History also dated in August 1967, it is 
marked that he suffered from a "trick" or locked knee.  In 
the August 1967 report, the veteran also indicated that he 
had torn cartilage in his right knee.  In addition, the 
doctor made a notation on the August 1967 report, which 
stated that the veteran had claimed torn cartilage in his 
right knee but had no trouble with the knee at that time.  A 
February 1970 orthopedic service examination report showed 
that the veteran complained of intermittent pain as well as a 
clicking sensation in the right knee and listed a diagnosis 
of calcified loose body of the right knee.  In the veteran's 
February 1970 separation examination, it is noted that the 
veteran had a calcified loose body in his right knee.  On the 
veteran's Report of Medical History dated in February 1970, 
it is again marked that he suffered from a "trick" or 
locked knee.  In the February 1970 report, the veteran also 
indicated that he been treated for torn cartilage in his 
right knee.  In addition, the doctor made a notation on the 
February 1970 report, which stated that the veteran had a 
history of torn cartilage in his right knee three years ago 
and now complains of occasional locking of the right knee.  

Private hospital treatment records dated in July 1980 as well 
as February 1981 show that the veteran underwent multiple 
knee surgeries including arthromy of the right knee with 
excision of loose body as well as an additional arthromy of 
the right knee with excision of loose bodies and curettage of 
osteochondritis dissecans.  

A February 1999 VA examination report, the veteran complained 
of right knee pain, occasional swelling, stiffness, inability 
to jog or run, grinding, crepitus, weakness, and muscle 
atrophy.  It was noted that the veteran denied experiencing 
locking or instability.  The examiner stated that the veteran 
had trace effusion to the knee with significant crepitus of 
the patellofemoral joint as well as range of motion with a 
mildly positive patellar grind.  The veteran's range of 
motion test results of the right knee were listed as 
extension - 0 degrees and flexion - 130 degrees.  It was 
further noted that the veteran had point tenderness over the 
entire medial joint line and a well-healed scar over the 
anterior medial aspect of his right knee.  In addition, the 
examiner indicated that the veteran had pain over the medial 
compartment with McMurray's maneuver but no palpable or 
audible click.  The veteran's quadriceps circumference 
(measured one hand breadth above each patella) was listed as 
right knee - 46 centimeters and left knee - 50 centimeters.  
An assessment of degenerative joint disease of the right knee 
was listed in the February 1999 report.  In February 1999 X-
ray reports, it was noted that from the anterior-posterior 
view the veteran's right knee showed a mild decrease in 
medial joint space with early spur formation over the medial 
and medial femoral condyle and no loose bodies apparent.  
From a lateral view in the February 1999 X-ray report, it was 
noted that the veteran had bone to bone contact in the medial 
compartment posterior medial aspect of the medial femoral 
condyle and the medial tibial plateau and no loose bodies 
apparent.  In addition, an early spur over the inferior pole 
of the undersurface of the patellar was observed.      

A November 1999 private physician treatment note showed that 
the veteran complained of intermittent right knee pain and 
listed an assessment of right knee arthritis.  VA treatment 
records dated in February and October 2003 showed that the 
veteran complained of right knee pain and listed multiple 
diagnoses of right knee arthritis.  In the February 2003 
treatment note, the veteran also complained of intermittent 
morning stiffness of the right knee and weakness of the right 
leg.  However, the veteran also stated that while his right 
knee does remain weak, it clicks but does not give way or 
lock.  The February 2003 examiner noted that the veteran had 
full range of motion in his right knee with no evidence of 
joint inflammation, crepitation, or edema.     

A January 2004 VA examination report, the veteran complained 
of popping, locking, and deep aching pain inside his right 
knee.  The examiner stated that the veteran had a significant 
amount of crepitus with both active and passive range of 
motion as well as quadriceps and hamstring strength of 5/5.  
The veteran's range of motion test results of the right knee 
were listed as extension - 0 degrees and flexion - 120 
degrees.  The examiner detailed that the veteran's right knee 
had apparent full range of motion equal to his left knee.  
However, the examiner detailed that the veteran had some 
slight pain with range of motion of the right knee secondary 
to the crepitus.  It was noted that the veteran had a stable 
right knee to both varus and valgus stress in full extension 
as well as 30 degrees of flexion.  The examiner indicated 
that the veteran no instability and a negative patellar grind 
with a stable patella that was unable to be subluxed.  It was 
stated that the veteran had no effusion during the 
examination and minimal tenderness to palpitation along the 
medial and lateral joint lines that was diffuse in nature.  A 
detailed assessment provided by the examiner noted that there 
was no weakened movement or incoordination of the knee 
although there probably could be excess fatigability after 
significant periods of walking.  It was further noted, "it 
is not feasible to determine what limits of additional range 
of motion decrease are due to the patient's pain".  However, 
the examiner stated that it was "definitely feasible that 
during significant flare-ups that the patient's range of 
motion could decrease" and that pain could significantly 
limit his function as of flare-ups.  The examiner opined that 
the veteran "could definitely have pain that limits his 
range of motion as well as his functionality on a day-to-day 
basis".  However, the examiner also opined "there is not 
degree of limitation of motion that can be predicted with any 
degree of medical certainty".  It was specifically noted in 
the report, that during the examination the veteran did not 
have any current instability, effusion, locking, or 
subluxation of the right knee.           

X-ray reports with anterior-posterior, lateral, and Hughston 
views also dated in January 2004 showed that the veteran had 
a slight amount of medial joint space narrowing with minimal 
osteophyte formation about the distal fold of the patella as 
well as along the lateral borders of the tibial plateau 
consistent with mild degenerative joint disease.  However, it 
was noted that the veteran's general overall alignment of the 
right knee joint was normal.  The examiner in the January 
2004 report stated that the veteran "may have a minimal to 
mild amount of arthritis although it is unable to be 
determined due to the patient not having weightbearing films 
upon today's exam, but he definitely has most likely a 
patellofemoral arthritis due to a significant amount of 
crepitus upon examination today".  

The Board acknowledges the veteran's complaints of an 
increase in his service-connected right knee disability in 
his June 1999 as well as May 2003 statements.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his right knee disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.71a with respect to the current severity of his residuals 
of degenerative joint disease of the right knee.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  Instability and subluxation 
were not demonstrated on clinical evaluation in the above 
examination reports, dated in February 1999 or January 2004, 
nor in the VA or private treatment records.  Therefore, the 
Board concludes that the current medical evidence does not 
support a separate, compensable rating under Diagnostic Code 
5257 on the basis of the presence of instability or 
subluxation.

There are two diagnostic codes that concern semilunar 
cartilage.  Diagnostic Code 5258 provides for a 20 percent 
rating for dislocated semilunar cartilage with frequent 
episodes of "locking", pain, and effusion into the joint.  
Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of semilunar cartilage.  In this case, 
the veteran does not have a dislocated semilunar cartilage.  
Hence, Diagnostic Code 5258 is not applicable.  


The Board has been ordered by the Court to discuss 
specifically whether the veteran's service-connected right 
knee disability would be more appropriately rated under 
Diagnostic Code 5259.  As this diagnostic code provides only 
a 10 percent rating, and the veteran's disability is 
currently rated 20 percent disabling, the only way that this 
diagnostic code could provide a higher rating would be if a 
separate, compensable rating were supported using this 
diagnostic code, in addition to the current 20 percent rating 
under Diagnostic Codes 5010-5260.  The Board notes that the 
record contains some references to meniscectomy, as in the 
most recent VA examination report.  It is notable, however, 
that the operative reports of record, concerning right knee 
surgery in 1980 and 1981, refer only to removal of loose 
bodies, not to removal of semilunar cartilage or a 
meniscectomy.  Consequently, the applicability of Diagnostic 
Code 5259 is questionable, at best.

As noted in the SSOC, the actual findings concerning 
limitation of motion of the right knee joint support only a 
10 percent evaluation.  The current 20 percent rating covers 
both the actual limitation of motion of the right knee and 
the additional limitation due to pain, expressed (to the 
extent possible) as limitation of motion.  The findings, such 
as crepitus, that are objective manifestations of the 
diseased joint are also figured into the rating assigned on 
the basis of the limitations imposed by pain.  See, e.g., 
38 C.F.R. § 4.59.  As the same manifestations cannot be used 
as the basis for separate ratings, 38 C.F.R. § 4.14, the 
Board concludes that the findings, such as crepitus and some 
effusion on occasion, do not support the assignment of an 
additional, separate, compensable rating under Diagnostic 
Code 5259.  

The criteria for a higher rating under Diagnostic Codes 5010-
5262 have not been met.  The Board finds that the evidence 
does not support the assignment of an increased or an 
additional separate rating for the veteran's service-
connected disability residuals of degenerative joint disease 
of the right knee under the Schedule.  The veteran's reports 
of right knee pain, stiffness, crepitus, swelling, popping, 
and limitation of motion do not meet or more nearly 
approximate the criteria for an increased or separate 
compensable rating under Diagnostic Codes 5256 through 5263.  
See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2003).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Evidence of record, however, does not support 
assigning different percentage disability ratings during the 
time period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of degenerative 
joint disease of the right knee.  Moreover, as discussed 
above, the schedular criteria for higher ratings have not 
been shown.  In addition, it has not been shown that the 
veteran's service-connected residuals of degenerative joint 
disease of the right knee alone have required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  For these reasons, the 
assignment of an extraschedular rating for the veteran's 
right knee disability is not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  


The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an effective date prior to November 9, 
1998, for service connection of degenerative joint disease of 
the right knee as well as entitlement to an increased rating 
for residuals of degenerative joint disease of the right 
knee.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.

In this case, the RO sent the veteran a letter in December 
2003 and issued a supplemental statement of the case (SSOC) 
in May 2004, which notified the veteran of the type of 
evidence necessary to substantiate his claims.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The December 2003 letter as well as the May 2004 SSOC issued 
by the RO also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the December 2003 letter and the May 
2004 SSOC from the RO were sent to the veteran after the RO's 
April 1999 rating decision that is the basis of the veteran's 
appeal.  In this case, the VCAA was enacted after the 
original AOJ adjudication of the claim in April 1999.  The 
Court specifically stated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  

In addition, the content of the notice provided to the 
veteran in the December 2003 letter by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, after notice was provided, 
the veteran's claims for entitlement to an effective date 
prior to November 9, 1998, for service connection of 
degenerative joint disease of the right knee as well as 
entitlement to an increased rating for residuals of 
degenerative joint disease of the right knee were 
readjudicated in a supplemental statement of the case issued 
in May 2004.   

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the December 2003 letter and the May 
2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the December 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the December 2003 letter as well 
as the May 2004 SSOC issued by the RO.  The Board concludes 
that sufficient evidence to decide the claim has been 
obtained and that any defect in the notice and development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.




ORDER

Entitlement to an effective date prior to November 9, 1998, 
for service connection of degenerative joint disease of the 
right knee is denied.

Entitlement to an increased rating for residuals of 
degenerative joint disease of the right knee is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



